




EXHIBIT 10.3


FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
EXECUTIVE CONTINUITY AGREEMENT
This Executive Continuity Agreement (this “Agreement’) entered into this 21st
day of December 2012 among Fidelity Southern Corporation (“Fidelity Southern”),
Fidelity Bank (the “Bank” and together with Fidelity Southern collectively
referred to as “Fidelity”) and James B. Miller, Jr. (the “Executive”).
The purpose of this Agreement is to encourage the Executive to continue
employment with Fidelity after a Change of Control of Fidelity Southern or the
Bank by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a Termination of
Employment under defined circumstances after any such Change of Control. This
Agreement supersedes and replaces all prior similar written and oral agreements
between the Executive and Fidelity and is in addition to any employment
agreement entered into between Fidelity and the Executive before, on or after
the date hereof.
Section 1.    Definitions. For purposes of this Agreement:
(a)
“Affiliate” means any entity with whom Fidelity Southern or the Bank would be
considered a single employer under Code Sections 414(b) or 414(c).

(b)
“Annual Base Salary” shall have the meaning set forth in Section 3.

(c)
“Bank” shall mean Fidelity Bank and the successors of all or substantially all
of its business.

(d)
“Beneficiary” means the person or entity designated by the Executive, by a
written instrument delivered to Fidelity Southern, to receive any benefits
payable under this Agreement in the event of the Executive’s death. If the
Executive fails to designate a Beneficiary, or if no beneficiary survives the
Executive, such Benefits on the death of the Executive will be paid to the
Executive’s estate.

(e)
“Board” means the Board of Directors of Fidelity Southern.

(f)
“Cause” means:

(1)
The willful and continued failure by the Executive to substantially perform the
material duties of the Executive with Fidelity and/or any Affiliate (other than
any such failure resulting from the Disability of the Executive) for a
continuous period of three months, after a written demand for such performance
is delivered to the Executive at the direction of the Board by the Chief
Executive Officer of Fidelity Southern or by any person designated by the board
of Fidelity Southern or the Bank, which written demand specifically identifies


1



--------------------------------------------------------------------------------






the material duties of which Fidelity believes that the Executive has not
substantially performed
(2)
Fidelity is required to terminate Executive in order to comply with Section 19
of the Federal Deposit Insurance Act, 12 USC Section 1829(a), or

(3)
The willful engaging by the Executive in gross misconduct materially and
demonstrably injurious to Fidelity. No act, or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive in the absence of good faith and without a reasonable
belief that the action or failure to act of the Executive was in the best
interest of Fidelity or any Affiliates.

(g)
“Change of Control” means the occurrence hereafter of any event described in
(1), (2) or (3) below.

(1)
Any “person” or persons acting as a group for Code Section 409A purposes,
acquires stock of Fidelity Southern or the Bank which together with stock held
by such person or group represents more than fifty percent (50%) of the combined
voting power represented by the outstanding voting securities of Fidelity
Southern or the Bank, as the case may be (“Voting Power”).

(2)
The date a majority of the members of the Board of Directors of Fidelity
Southern is replaced in any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election.

(3)
The date that any person or persons acting as a group within the contemplation
of Code Section 409A acquires substantially all of the gross fair market value
(determined without regard to any liabilities associated with the assets) of the
assets of Fidelity Southern or the Bank, as approved by the shareholders of
Fidelity Southern or the Bank, as the case may be.

The foregoing will be construed and applied in a manner consistent with the
requirements of Code Section 409A for the avoidance of additional taxes. If a
Change of Control occurs on account of a series of transactions, the Change of
Control is deemed to have occurred on the date of the last of such transactions
which results in the Change of Control.
(h)
“Change of Control Period” shall have the meaning set forth in Section 4(a).

(i)
“Code” means the Internal Revenue Code of 1986, amended.

(j)
“Commencement Date” shall have the meaning set forth in Section 3(a).


2



--------------------------------------------------------------------------------



(k)
“Compensation” means the total compensation paid to the Executive by Fidelity
Southern, the Bank and/or any Affiliate which is or will be reportable as income
under the Code on Internal Revenue Service Form W-2, (i) plus any amount
contributed by the Executive pursuant to a salary reduction agreement, which is
not includable in gross income under Code Sections 125 or 402(g) or under any
other program that provides for pre-tax salary reductions and compensation
deferrals; (ii) plus any amount of the Executive’s compensation which is
deferred under any other plan or program of Fidelity and (iii) reduced by any
income reportable on Form W-2 that is attributable to the exercise of any stock
option or other equity award.

(l)
“Disability” means a complete inability of the Executive substantially to
perform the employment duties for Fidelity Southern or the Bank or any Affiliate
for a period of at least one hundred and eighty (180) consecutive days.

(m)
“Employment Period” shall have the meaning set forth in Section 3(a).

(n)
“Final Compensation” means the highest of (i) the Executive’s Compensation for
the 12 full calendar months immediately preceding the Change of Control; (ii)
the Executive’s annual base salary rate payable by Fidelity Southern, the Bank
and any Affiliate, in effect immediately preceding the Change of Control or
(iii) the Executive’s annual base salary rate as set by Fidelity Southern, the
Bank and any Affiliate, effective at any time during the Employment Period.

(o)
“Good Reason” will exist with respect to the Executive if, without the
Executive’s express written consent, the following events occur and which are
not corrected within thirty (30) days after receipt of written notice from the
Executive to Fidelity Southern:

(1)
there is a material change in the Executive’s position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from the Executive’s status, title,
position or responsibilities;

(2)
the assignment to the Executive of any duties or responsibilities which are
inconsistent with the position or responsibilities of the Executive;

(3)
any removal of the Executive from or failure to reappoint or reelect the
Executive to any of the positions the Executive held;

(4)
there is a reduction in the Executive’s rate of annual base salary or a change
in the manner the incentive compensation of the Executive is calculated and such
change will result in a reduction of the incentive compensation of the
Executive;


3



--------------------------------------------------------------------------------



(5)
the requiring of the Executive to relocate his principal business office to any
place outside a fifteen (15) mile radius from the Executive’s current place of
employment in Atlanta, Georgia (reasonable required travel on Fidelity’s
business which is materially greater than such travel requirements prior to the
Change of Control shall not constitute a relocation of the Executive’s principal
business office);

(6)
the failure of Fidelity to continue in effect any Welfare Plan, Individual Life
Insurance Policy or other compensation plan, program or policy in which the
Executive is participating immediately prior to the Change of Control without
substituting plans providing the Executive with substantially similar or greater
benefits, or the taking of any action by Fidelity which would materially and
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any of such plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive or

(7)
the material breach of any provision of this Agreement which is not timely
corrected by Fidelity upon thirty (30) days prior written notice from the
Executive.

(p)
“Individual Life Insurance Policies” means the Split Dollar Insurance Plan in
the face amount of $400,000 dated October 3, 1984 (including all amendments and
replacement and substitute policies, as hereafter mutually agreed in writing)
and three Flexible Premium Adjustable Life Insurance, Universal Life policies,
one issued by Great-West Life & Annuity Insurance Company in the face amount of
$6 million, one issued by Life Investors Insurance Company of America in the
face amount of $800,000 and one issued by Mass Mutual Financial Group in the
face amount of $800,000, each of which is payable to beneficiaries designated by
the Executive, or his estate or trust in lieu thereof.

(q)
“Non-Compete Benefit” means the benefit provided in Section 14.

(r)
“Salary Continuance Benefit” means the benefit provided in Section 4(b).

(s)
“Severance Benefit” means a Salary Continuance Benefit and/or a Welfare
Continuance Benefit.

(t)
“Severance Period” means the period beginning on the date of the Executive’s
Termination of Employment by Fidelity Southern, the Bank or any Affiliate, other
than for Cause, Disability or death, or by the Executive for Good Reason and
ending on the date eighteen (18) months thereafter.

(u)
“Specified Employee” means an employee who is (i) an officer of Fidelity
Southern, the Bank or an Affiliate having annual compensation greater than
$165,000 (with certain adjustments for inflation after the date hereof), (ii) a


4



--------------------------------------------------------------------------------



five-percent owner of Fidelity Southern, the Bank or an Affiliate or (iii) a
one-percent owner of Fidelity Southern, the Bank or an Affiliate having annual
compensation greater than $150,000. For purposes of this Section, no more than
50 employees (or, if lesser, the greater of three or 10 percent of the
employees) shall be treated as officers. Employees who (i) normally work less
than 17 1/2 hours per week, (ii) normally work not more than 6 months during any
year, (iii) have not attained age 21 or (iv) are included in a unit of employees
covered by an agreement which the Secretary of Labor finds to be a collective
bargaining agreement between employee representatives and Fidelity Southern, the
Bank or an Affiliate (except as otherwise provided in regulations issued under
the Code) shall be excluded for purposes of determining the number of officers.
For purposes of this Section, the term “five-percent owner” (“one-percent
owner”) means any person who owns more than five percent (one percent) of the
outstanding stock of Fidelity Southern, the Bank or an Affiliate or stock
possessing more than five percent (one percent) of the total combined voting
power of all stock of Fidelity Southern, the Bank or an Affiliate. For purposes
of determining ownership, the attribution rules of Section 318 of the Code shall
be applied by substituting “five percent” for “50 percent” in Section 318(a)(2)
and the rules of Sections 414(b), 414(c) and 414(m) of the Code shall not apply.
For purposes of this Section, the term “compensation” has the meaning given such
term by Section 414(q)(4) of the Code. The determination of whether the
Executive is a Specified Employee will be based on a December 31 identification
date such that if the Executive satisfies the above definition of Specified
Employee at any time during the 12-month period ending on December 31, he will
be treated as a Specified Employee if he has a Termination of Employment during
the 12-month period beginning on the first day of the fourth month following the
identification date. This definition is intended to comply with the specified
employee rules of Section 409A(a)(2)(B)(i) of the Code and shall be interpreted
accordingly.
(v)
“Termination of Employment” means the termination of the Executive’s employment
with Fidelity Southern, the Bank and all Affiliates. It is intended that a
separation from service, as determined in accordance with Section 409A of the
Code and the regulations and other guidance issued thereunder, shall be required
for a Termination of Employment and, for such purpose, a separation from service
shall be deemed to occur if the parties expect that the Executive will not
perform any future services in any capacity for Fidelity Southern, the Bank or
any Affiliate, whether as an employee or otherwise.

(w)
“Voting Power” shall have the meaning set forth in Section 1(g)(1).

(x)
“Welfare Continuance Benefit” means the benefit provided in Section 4(c).

(y)
“Welfare Plan” means any medical, prescription, dental, disability, salary
continuation, employee life, accidental death, travel accident insurance or


5



--------------------------------------------------------------------------------



any other welfare benefit plan, as defined in Section 3(l) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) made available by
Fidelity Southern, the Bank or any Affiliate in which the Executive is eligible
to participate; provided, however, that the term “Welfare Plan” shall not
include the Individual Life Insurance Policies.
Section 2.    Employment After Change of Control.
If the Executive is employed by Fidelity Southern, the Bank or an Affiliate on
the Commencement Date, such employer will continue to employ the Executive for
the Employment Period.
Section 3.    Compensation During Employment Period.
(a)
During the period commencing one year prior to a Change of Control
(“Commencement Date”) and ending upon the earlier of (i) three years after a
Change of Control or (ii) upon the Executive’s Termination of Employment for any
reason by the Executive or by Fidelity Southern or the Bank or any Affiliate
(“Employment Period”), the Executive will receive an annual base salary (“Annual
Base Salary”), at least equal to the greater of (i) the highest annual base
salary payable to the Executive by Fidelity Southern, the Bank and/or Affiliates
in respect of the twelve full calendar month period immediately preceding the
Commencement Date or (ii) the highest annual base salary rate of the Executive
payable on and after the Commencement Date and prior to the Change of Control.
During the Employment Period, the Annual Base Salary will be increased at any
time and from time to time so as to be substantially consistent with increases
in base salaries generally awarded in the ordinary course of business to other
peer executives of Fidelity Southern, the Bank and Affiliates. Any increase in
Annual Base Salary will not serve to limit or reduce any other obligation to the
Executive under this Agreement. The Annual Base Salary will not be reduced
thereafter nor shall any such increase during the Employment Period be reduced
thereafter. In the event a Change of Control occurs and the Executive has
previously incurred a Termination of Employment within the one (1) year period
prior to the Change of Control, if the Executive's Compensation for the period
of the Executive's employment hereunder during that one year period prior to the
Change of Control is less than a prorated portion of the Executive's Annual Base
Salary for that same period of employment, then on the first business day of the
calendar month following the Change of Control, the difference between the
Compensation for the period of employment during the prior year and the prorated
Annual Base Salary for the period of employment shall be paid to the Executive
in a lump sum payment, net of any applicable tax withholding or similar
obligations.

(b)
During the Employment Period, the Executive will be entitled to participate in
all incentive plans (including, without limitation, stock option, stock


6



--------------------------------------------------------------------------------



purchase, savings, supplemental medical and retirement plans) and other programs
and practices applicable generally to other peer executives of Fidelity
Southern, the Bank or any Affiliates, but in no event will such plans and other
programs, practices, including policies to provide the Executive with incentive
opportunities, savings opportunities and retirement and other benefit
opportunities, in each case, be less favorable, in the aggregate, than those
provided by Fidelity Southern, the Bank or any Affiliates for the Executive
under such plans, practices, policies and program as in effect at any time on
and after the Commencement Date and prior to the Change of Control.
(c)
In addition the method of the calculation of the Executive’s total incentive
compensation for each fiscal year, or part thereof, during the Employment Period
will not be changed in any manner which will result in less total incentive
compensation being paid or payable to the Executive by Fidelity Southern, the
Bank and Affiliates in respect of the Employment Period (or any portion thereof)
from the maximum amount that would have been paid using the method of
calculating incentive compensation under the incentive compensation programs in
effect on and after the Commencement Date and prior to the Change of Control.
The parties agree that the Executive shall be entitled to incentive compensation
for services rendered during part of a fiscal year regardless of the reason for
the Termination of Employment of the Executive.

(d)
During the Employment Period the Executive and the eligible members of the
Executive’s family (“Dependents”) who participated (or otherwise were provided
coverage) on the Commencement Date and continue to be eligible for participation
in any Welfare Plan, will receive all such benefits under the Welfare Plans to
the extent applicable generally to other peer executives of Fidelity Southern,
the Bank and Affiliates and their Dependents similarly situated, but in no event
will the Welfare Plans provide benefits for the Executive and Dependents that
are less favorable, in the aggregate, than the most favorable benefits provided
under the Welfare Plans in effect at any time during the Employment Period.

(e)
During the Employment Period, Fidelity Southern will maintain in place the
Individual Life Insurance Policies.

(f)
During the Employment Period, the Executive will be entitled to fringe benefits
in accordance with the most favorable plans, practices, programs and policies of
Fidelity Southern, the Bank and any Affiliate in effect for which the Executive
qualifies or qualified at any time during the Employment Period including, if
more favorable to the Executive, as in effect at any time on or after the Change
of Control with respect to other peer executives of Fidelity Southern, the Bank
or any Affiliate.


7



--------------------------------------------------------------------------------



Section 4.    Benefits Upon Termination of Employment.
(a)
Provided the Executive executes a “Release” (as defined below) and the period
for revocation of the Release expires before the scheduled commencement date of
payment, then beginning on the first regular payroll date of the Bank which
occurs at least ninety (90) days following the later of (i) a Change of Control,
or (ii) the Executive's Termination of Employment within one year before or
after the Change of Control either by action of Fidelity Southern, the Bank or
any Affiliate other than for Cause, Disability or death, or by the Executive for
Good Reason, the Executive will be entitled to the Salary Continuance Benefit
and the Welfare Continuance Benefit as described in this Section. Any
Termination of Employment by action of the Executive for Good Reason will be
communicated by Notice of Termination to Fidelity Southern given in accordance
with Section 23(b). For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Section relied upon; (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for the
Termination of Employment under the provision so indicated and (iii), if
applicable, indicates the date of the Termination of Employment, which shall not
be less than 30 days and not more than 60 days after the giving of such notice.
The term “Release” means a general release that releases Fidelity Southern, the
Bank, their Affiliates, shareholders, directors, officers, employees, employee
benefit plans, representatives, and agents and their successors and assigns from
any and all employment related claims the Executive or the Executive’s
successors and beneficiaries might then have against them (excluding any claims
for vested benefits under any employee pension plan of Fidelity Southern, the
Bank or the Affiliates).

(b)
The Salary Continuance Benefit will be the excess of (i) three times the
Executive’s Final Compensation over (ii) the sum of (A) any other severance or
other similar Change of Control-related benefits which contingently or otherwise
exist as of the date of this Agreement under any other arrangement between the
Executive and Fidelity Southern, the Bank or any Affiliate, plus (B) the
aggregate amount initially contingently payable under Section 14, plus (C) any
amount of reduction provided under Section 4(f) regarding adjustments relating
to Code Section 280G. Any such reduction required in the payments under this
Agreement will proportionately reduce each payment otherwise due under this
Agreement. The Salary Continuance Benefit will be made net of all required
Federal and State withholding taxes and similar required withholdings and
authorized deductions. The Salary Continuance Benefit shall be payable to the
estate of the Executive upon the death of the Executive after the amounts become
payable. If the Executive is not a Specified Employee, the Salary Continuance
Benefit will be payable in 72 equal semi-monthly installments commencing on the
15th or last day of the


8



--------------------------------------------------------------------------------



month immediately following the date after the expiration of the ninety (90) day
period after the later of the (i) Change of Control or (ii) Termination of
Employment, whichever date occurs first, and then continuing on the 15th and
last day of each calendar month thereafter until all such installments are paid.
If the Executive is a Specified Employee, the Salary Continuance Benefit shall
not be payable until the first 15th or last day of the month which is at least
six months after the later to occur of the Executive’s Termination of Employment
or the Change of Control. All installments, which would have otherwise been
required to be made over such six-month period if the Executive had not been a
Specified Employee, shall be paid to the Executive in one lump sum payment on
the first 15th or last day of the month which is at least six months after the
Executive’s Termination of Employment or Change of Control, as applicable. After
the lump sum payment, the remaining semi-monthly installments (each equal to
1/72 of the Salary Continuance Benefit) will continue on the 15th and last day
of each calendar month until all such installments are paid.
(c)
Beginning on the later of (i) a Change of Control, or (ii) the Executive's
Termination of Employment within one year before or after the Change of Control
either by action of Fidelity Southern, the Bank or any Affiliate other than for
Cause, Disability or death, or by the Executive for Good Reason, the Executive
and the Executive’s Dependents will continue to be covered during the Severance
Period by all Welfare Plans in which the Executive or Dependents were
participating immediately prior to the date of the Executive’s Termination of
Employment, subject to the eligibility requirements of such Welfare Plans on the
date of the Termination of Employment, all to the extent permitted by applicable
law and which under applicable law will not result in the imposition of excise
taxes (the “Welfare Continuance Benefit”). Any changes to any Welfare Plan
during the Severance Period will be applicable to the Executive and his
Dependents as if he continued to be an employee of Fidelity Southern, the Bank
or any Affiliate. Fidelity Southern or the Bank will pay, or they shall cause an
Affiliate to pay, all or a portion of the cost of the Welfare Continuance
Benefit for the Executive and his Dependents under the Welfare Plans on the same
basis as applicable, from time to time, to active employees covered under the
Welfare Plans and the Executive will pay any additional costs comparable to
those costs paid by active executives, provided that no such payment will be
made by Fidelity Southern or the Bank if such payment would result in the
imposition of excise taxes or other adverse tax effects for the Executive,
Fidelity Southern, the Bank or any Affiliate. If such participation in any one
or more of the Welfare Plans included in the Welfare Continuance Benefit is not
permissible under the terms of the Welfare Plan or any provision of law or any
provision of law would create any adverse tax effect for the Executive or
Fidelity Southern, the Bank or any Affiliate due to such participation, Fidelity
Southern or the Bank will provide, or will cause an Affiliate to


9



--------------------------------------------------------------------------------



provide, substantially identical benefits directly or through an insurance
arrangement or pay the Executive’s costs for such Welfare Plan if continued by
the Executive, including as permitted under ERISA, so long as such payment or
provision of alternate benefits does not result in the imposition of excise
taxes or other adverse tax effect for the Executive or Fidelity Southern, the
Bank or any Affiliate. The Welfare Continuance Benefit as to any Welfare Plan
will cease if and when the Executive has obtained coverage under one or more
welfare benefit plans of a subsequent employer that provide for equal or greater
benefits to the Executive and his Dependents with respect to the specific type
of benefit provided under the applicable Welfare Plan. Notwithstanding any other
provision of this Section 4(c), if the Executive is a Specified Employee and if
Fidelity determines that any portion of the Welfare Benefit is subject to
Section 409A of the Code, then to the extent necessary to avoid taxation under
Section 409A, the Executive will be required to pay for the Welfare Benefit
during the six-month period following his Termination of Employment; provided;
however, that on the first day after the end of such six-month period, Fidelity
will reimburse the Executive for such payments so long as such reimbursement
does not subject Fidelity to the imposition of excise taxes. Notwithstanding the
foregoing, in the event Miller is not entitled to a Severance payment in
accordance with the provisions of the prior paragraph, then effective on the
first regular payroll date of Fidelity which occurs at least ninety (90) days
following Miller's Termination of Employment Miller's right to any further such
welfare benefits shall cease. Provided further, and notwithstanding any other
provision of this Agreement, that in the event Miller has previously had the
opportunity to obtain a continuation of welfare benefits following a termination
of employment, under the terms of an employment agreement, then no coverage
under any Welfare Plan is available under the terms of this Agreement.
(d)
Fidelity Southern shall maintain the Individual Life Insurance Policies at all
times, including after the Executive’s Termination of Employment for any reason.
Notwithstanding the previous sentence, if the Executive is a Specified Employee
and if Fidelity determines that the maintenance of the Individual Life Insurance
Policies is subject to Section 409A of the Code, then to the extent necessary to
avoid taxation under Section 409A, the Executive will be required to pay for the
maintenance of the Individual Life Insurance Policies during the six-month
period following his Termination of Employment; provided; however, that on the
first day after the end of such six-month period, Fidelity will reimburse the
Executive for such payments.

(e)
If the Executive violates any of the undertakings set forth in Sections 10, 11,
12 and 13 of this Agreement after the Termination of Employment, any additional
compensation and benefits under this Section 4 shall cease; except


10



--------------------------------------------------------------------------------



that the benefits under Section 4(d) shall continue to be available under the
terms of the Individual Life Insurance Policies.
(f) (i)
Fidelity Southern shall engage the independent accounting firm regularly
utilized by Fidelity Southern (“Accounting Firm”) to provide to Fidelity
Southern and the Executive, at Fidelity Southern’s expense, a determination of
whether any compensation payable to the Executive pursuant to this Agreement
(alone or when added to all other compensation paid or payable to the Executive
by Fidelity, the Bank or any Affiliate) during the Severance Period constitutes
a “parachute payment” (“Parachute Payment”) as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”). If the Accounting Firm
determines that any such compensation payable to the Executive constitutes a
Parachute Payment, the Accounting Firm shall also determine: (A) the amount of
the excise tax to be imposed under Section 4999 of the Code; (B) whether the
Executive would realize a greater amount after Federal and Georgia income taxes
(assuming the highest marginal rates then in effect apply) if such compensation
payable to the Executive were reduced (assuming latest payments are reduced
first) so that no amount payable to the Executive hereunder (alone or when added
to all other compensation paid or payable to the Executive by Fidelity, the Bank
or any Affiliate) constitutes a Parachute Payment than the Executive would
realize after Federal and Georgia income taxes (assuming the highest marginal
rates then in effect apply) and after imposition of the excise tax under Section
4999 of the Code if the amounts payable to the Executive hereunder were not so
reduced and (C), if the Accounting Firm determines in (B) above that the
Executive would realize a higher amount if the compensation payable to the
Executive were so reduced, the amount of the reduced benefit. All determinations
shall be made on a present value basis. The Accounting Firm shall provide to
Fidelity Southern and to the Executive a written report of its calculations and
determinations hereunder as soon as practicable. No later than fifteen (15) days
following receipt by the Executive of the report from the Accounting Firm, the
Executive will notify Fidelity Southern in writing of any disagreement with said
report, and, in such case, Fidelity Southern shall direct the Accounting Firm to
promptly discuss its determinations with an accountant or other counsel
designated by the Executive in the Executive’s written notice and seek to reach
an agreement regarding same no later than fifteen (15) days after receipt of the
Executive’s notice, with Fidelity Southern and the Executive, each bearing the
cost of their own accountants, counsel and other advisers. If no agreement can
be reached, the matter shall be promptly submitted to binding arbitration under
the rules of the American


11



--------------------------------------------------------------------------------



Arbitration Association before a single arbitrator in Atlanta, Georgia. The
determinations so made shall be binding on the parties. If it is determined
hereunder that the Executive would realize a greater amount after Federal and
Georgia income taxes (assuming the highest marginal rates then in effect apply)
if the compensation payable to the Executive pursuant to this Agreement were
reduced (assuming latest payments are reduced first) so that no amount payable
to the Executive hereunder constitutes a Parachute Payment, then the amounts
payable to the Executive pursuant to this Agreement shall be so reduced.
(ii)
As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code, it is possible that amounts will have been paid or distributed to the
Executive that should not have been paid or distributed under this Section 4(f)
(“Overpayments”), or that additional amounts should be paid or distributed to
the Executive under this Section 4(f) (“Underpayments”). If based on either the
assertion of a deficiency by the Internal Revenue Service against Fidelity or
the Executive, which assertion has a high probability of success, or controlling
precedent or substantial authority, an Overpayment has been made, that
Overpayment will be treated for all purposes as a loan ab initio that the
Executive must repay to Fidelity immediately together with interest at the
applicable Federal rate under Section 7872 of the Code; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Executive to Fidelity unless, and then only to the extent that, the deemed loan
and payment would either reduce the amount on which the Executive is subject to
tax under Section 4999 of the Code or generate a refund of tax imposed under
Section 4999 of the Code. If based upon controlling precedent or substantial
authority, an Underpayment has occurred, the amount of that Underpayment will be
paid to the Executive promptly by Fidelity. Whether an Overpayment or
Underpayment has occurred may be determined in substantially the same manner as
the original determination.

(iii)
Fidelity and the Executive shall each provide the Accounting Firm access to and
copies of any books, records and documents in the possession of Fidelity or the
Executive, as the case may be, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this Section
4(f).

(iv)
The federal, state and local income or other tax returns filed by the Executive
shall be prepared and filed on a consistent basis with the determination with
respect to the excise tax payable by the Executive.


12



--------------------------------------------------------------------------------



The Executive, at the request of Fidelity, shall provide Fidelity true and
correct copies (with any amendments) of his federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by Fidelity, evidencing such conformity.
Section 5.    Outplacement Services.
If the Executive is entitled to a Severance Benefit under Section 4, the
Executive also will be entitled in addition to receive complete outplacement
services, including job search, interview skill services, job retaining and
education and resume preparation, paid by Fidelity Southern up to a total cost
of $20,000. The services will be provided by a nationally or regionally
recognized outplacement organization selected by the Executive with the approval
of Fidelity Southern (which approval will not be unreasonably withheld). The
services will be provided for up to two (2) years after the date the Executive
becomes entitled to a benefit under Section 4(b) or until the Executive obtains
full-time employment, whichever occurs first.
Section 6.    Death.
If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s Dependents will continue to be covered under all applicable Welfare
Plans during the remainder of the Severance Period, provided such continued
coverage does not subject Fidelity Southern, the Bank or any Affiliate to excise
taxes.
Section 7.    Setoff.
(a)
Except as otherwise provided in Section 7(c) below, payment of a Severance
Benefit will be in addition to any other amounts otherwise then currently
payable to the Executive, including any accrued but unpaid vacation pay or
deferred compensation. No payments or benefits payable to or with respect to the
Executive pursuant to this Agreement will be reduced by any amount the Executive
may earn or receive from employment with another employer or from any other
source. In no event will the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, except as provided
in Section 4(c) with respect to the Welfare Continuation Benefit or in Section 5
with respect to outplacement services, such amounts which are available under
this Agreement will not be reduced whether or not the Executive obtains other
employment.

(b)
Nothing in this Agreement will limit or otherwise affect such rights as the
Executive may have under any other contract or agreement with Fidelity Southern,
the Bank or Affiliates. Amounts which constitute vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement (collectively,


13



--------------------------------------------------------------------------------



“programs”) with Fidelity Southern, the Bank or Affiliates at or subsequent to
the Executive’s Termination of Employment will be payable in accordance with
such program.
(c)
The total amount payable hereunder for Salary Continuance Benefits and
consideration for the non-compete, non-solicitation and non-disclosure
provisions (as set forth in Section 14) shall not exceed three times the
Executive’s Final Compensation. The maximum amount payable is subject to
adjustment for (A) any other severance or other similar Change of
Control-related benefits which contingently or otherwise exist as of the date of
this Agreement, under any other arrangement between the Executive and Fidelity
Southern, the Bank or any Affiliate, plus (B) the aggregate amount initially
contingently payable under Section 14, plus (C) any amount of reduction provided
under Section 4(f) regarding adjustments relating to Code Section 280G. Fidelity
Southern, the Bank or an Affiliate and the Executive may be parties to other
agreements, policies, plans, programs or arrangements relating to the
Executive’s employment. This Agreement shall be construed and interpreted so
that the Salary Continuance Benefit, Welfare Continuance Benefit and other
payments (including, but not limited to, payments described in Section 14 below)
hereunder are payable or made available only to the extent that similar amounts
are not already paid or made available to the Executive under any other
agreements, policies, plans, programs or arrangements which exist as of the date
of this Agreement. Without limiting the foregoing, any Salary Continuance
Benefit and other payments (including, but not limited to, payments described in
Section 14 below) payable under this Agreement shall be reduced by any other
compensation, severance pay, continued welfare benefits, non-compete payments or
other similar amounts to which the Executive already has a contingent or vested
right any other similar agreements, policies, plans, programs or existing
arrangements covering the Executive with respect to Fidelity Southern, the Bank
or any Affiliate; it being the intent of both the Executive and Fidelity
Southern, the Bank or any Affiliate not to provide to the Executive any
duplicative payments, severance pay or welfare benefits hereunder. To the extent
any benefit otherwise payable under this Agreement is to be reduced as a result
of any existing benefits, contingent or otherwise, then the benefits payable
under this Agreement are reduced accordingly and each payment hereunder will be
reduced proportionately.

(d)
To the extent that federal, state or local law requires Fidelity Southern, the
Bank or an Affiliate to provide notice and/or make a payment to the Executive
because of an involuntary Termination of Employment, the severance pay available
under this Agreement for periods for which the Executive is not required to
report to work shall be reduced, but not below zero, by the amount of any such
mandated payments.




14



--------------------------------------------------------------------------------



Section 8.    No Interest in Benefit.
No interest of the Executive or any Beneficiary, or any right to receive any
payment or distribution hereunder, will be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment or other alienation or
encumbrance of any kind, nor may such interest or right to receive a payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligation or debts of, or other claims against, the Executive or Beneficiary,
including claims for alimony, support, separate maintenance, and claims in
bankruptcy proceedings.
Section 9.    Benefits Unfunded.
All rights under this Agreement of the Executive and Beneficiaries will at all
times be entirely unfunded, and no provision will at any time be made with
respect to segregating any assets of Fidelity or any Affiliate for payment of
any amounts due hereunder. The Executive and Beneficiaries will have only the
rights of general unsecured creditors of Fidelity.
Section 10.    Covenant Not to Compete.
The Executive agrees that during his employment with Fidelity Southern or the
Bank and for a period of eighteen (18) months after the Executive’s Termination
of Employment with Fidelity Southern or the Bank for any reason, that the
Executive shall not, on his own behalf or on another’s behalf, work in any
management or executive capacity in the business of providing banking or banking
related services. This restriction shall apply only within a 50-mile radius of
3490 Piedmont Road, Atlanta, Georgia 30305. The Executive agrees that because of
the nature of Fidelity Southern’s and the Bank’s business, the nature of the
Executive’s job responsibilities, and the nature of the Confidential Information
and Trade Secrets of Fidelity Southern and the Bank which Fidelity Southern and
the Bank will give the Executive access to, any breach of this provision by the
Executive would result in the inevitable disclosure of Fidelity Southern’s and
the Bank’s Trade Secrets and Confidential Information to its direct competitors.
Section 11.    Non-Solicitations of Customers.
Executive agrees that during his employment with Fidelity Southern or the Bank
and for a period of eighteen (18) months after the Executive’s Termination of
Employment with Fidelity Southern or the Bank for any reason, the Executive will
not directly or indirectly solicit, contact, or call upon any client or customer
of Fidelity Southern or the Bank for the purpose of providing banking or banking
related services. This restriction shall apply only to any client or customer of
Fidelity Southern or the Bank with whom the Executive had material contact
during the last twelve months of the Executive’s employment with Fidelity
Southern or the Bank. “Material contact” means interaction between the Executive
and the client or customer which takes place to further the business
relationship. “Clients” and “customers” include, but are not limited to,
depositors and commercial loan customers.





15



--------------------------------------------------------------------------------



Section 12.    Non-Solicitations of Employees.
The Executive agrees that during his employment with Fidelity Southern or the
Bank and for a period of eighteen (18) months after the Executive’s Termination
of Employment with Fidelity Southern or the Bank for any reason, the Executive
will not recruit, hire or attempt to recruit or hire, directly or by assisting
others, any other employee of Fidelity Southern or the Bank with whom the
Executive had material contact during the Executive’s employment with Fidelity
Southern or the Bank. This restriction shall apply only to recruiting, hiring or
attempting to recruit or hire any employee for the purpose of working in the
business of providing banking or banking related services.
Section 13.    Confidentiality, Proprietary Information and Inventions.
(a)
During the term of the Executive’s employment with Fidelity Southern or the
Bank, and at all times thereafter, the Executive shall not use or disclose to
others, without the prior written consent of Fidelity Southern and the Bank, any
Trade Secrets (as hereinafter defined) of Fidelity Southern or the Bank, or any
Affiliate or any of their customers, except for use or disclosure thereof in the
course of the business of Fidelity Southern or the Bank (or that of any
Affiliate), and such disclosure shall be limited to those who have a need to
know.

(b)
During the term of the Executive’s employment with Fidelity Southern or the
Bank, and for eighteen (18) months after the Executive’s Termination of
Employment with Fidelity Southern or the Bank for any reason, the Executive
shall not use or disclose to others, without the prior written consent of
Fidelity Southern and the Bank, any Confidential Information (as hereinafter
defined) of Fidelity Southern or the Bank, or any Affiliate or any of their
customers, except for use or disclosure thereof in the course of the business of
Fidelity Southern or the Bank (or that of any Affiliate), and such disclosure
shall be limited to those who have a need to know.

(c)
Upon a Termination of Employment with Fidelity Southern or the Bank for any
reason, the Executive shall not take with him any documents or data of Fidelity
Southern or the Bank or any Affiliate or of any customer thereof or any
reproduction thereof and agrees to return any such documents and data in his
possession at that time.

(d)
The Executive agrees to take reasonable precautions to safeguard and maintain
the confidentiality and secrecy and limit the use of all Trade Secrets and
Confidential Information of Fidelity Southern, the Bank and all subsidiaries and
customers thereof.

(e)
Trade Secrets shall include only such information constituting a “Trade Secret”
within the meaning of subsection 10-1-761(4) of the Georgia Trade Secrets Act of
1990, including as hereafter amended. Confidential Information shall include all
information and data which is protectable as a


16



--------------------------------------------------------------------------------



legal form of property or non-public information of Fidelity Southern or the
Bank or their customers, excluding any information or data which constitutes a
Trade Secret.
(f)
Trade Secrets and Confidential Information shall not include any information (A)
which becomes publicly known through no fault or act of the Executive; (B) is
lawfully received by the Executive from a third party after a Termination of
Employment without a similar restriction regarding confidentiality and use and
without a breach of this Agreement or (C) which is independently developed by
the Executive and entirely unrelated to the business of providing banking or
banking related services.

(g)
The Executive agrees that any and all information and data originated by the
Executive while employed by Fidelity Southern or the Bank and, where applicable,
by other employees or associates under the Executive’s direction or supervision
in connection with or as a result of any work or service performed under the
terms of the Executive’s employment, shall be promptly disclosed to Fidelity
Southern and the Bank, shall become Fidelity Southern and/or the Bank’s
property, and shall be kept confidential by the Executive. Any and all such
information and data, reduced to written, graphic or other tangible form and any
and all copies and reproduction thereof shall be furnished to Fidelity Southern
and the Bank upon request and in any case shall be returned to Fidelity Southern
and the Bank upon the Executive’s Termination of Employment with Fidelity
Southern or the Bank.

(h)
The Executive agrees that the Executive will promptly disclose to Fidelity
Southern and the Bank all inventions or discoveries made, conceived or for the
first time reduced to practice in connection with or as a result of the work
and/or services the Executive performs for Fidelity Southern or the Bank.

(i)
The Executive agrees that he will assign the entire right, title and interest in
any such invention or inventions and any patents that may be granted thereon in
any country in the world concerning such inventions to Fidelity Southern and the
Bank. The Executive further agrees that the Executive will, without expense to
Fidelity Southern or the Bank, execute all documents and do all acts which may
be necessary, desirable or convenient to enable Fidelity Southern and the Bank,
at its expense, to file and prosecute applications for patents on such
inventions, and to maintain patents granted thereon.

Section 14.
Consideration for Non-Compete, Non-Solicitation and Non-Disclosure Provisions.

In consideration of the Executive’s undertakings set forth in Sections 10, 11,
12 and 13 above, with respect to periods after a Termination of Employment,
Fidelity Southern or the Bank will pay the Executive the Non-Compete Benefit. If
the Executive is not a Specified Employee, the Non-Compete Benefit will be
payable in 36 equal semi-monthly installments, each installment in an amount
equal to sixty percent (60%) of his Annual Base Salary in

17



--------------------------------------------------------------------------------



effect immediately prior to the Termination of Employment divided by 24,
commencing on the 15th or last day of the month immediately following the date
of the Termination of Employment, whichever date occurs first, and then
continuing on the 15th and last day of each calendar month thereafter until all
such installments are paid. If the Executive is a Specified Employee, the
Non-Compete Benefit shall not become payable until the first 15th or last day of
the month which is at least six months after the Executive’s Termination of
Employment. All installments, which would have otherwise been required to be
made over such six-month period if the Executive had not been a Specified
Employee, shall be paid to the Executive in one lump sum payment on the first
15th or last day of the month which is at least six months after the Executive’s
Termination of Employment. After the lump sum payment, the remaining
semi-monthly installments (each equal to sixty percent (60%) of the Executive’s
Annual Base Salary in effect immediately prior to the Termination of Employment
divided by 24) will continue on the 15th and last day of each calendar month
until all such installments are paid. If the Executive violates any of the
undertakings set forth in Sections 10, 11, 12 and 13 of this Agreement, in
addition to any other remedies, the Executive waives and forfeits any and all
rights to any further payments under this Agreement, including but not limited
to, any additional payments, compensation or Severance Benefits he may otherwise
be entitled to receive under this Agreement.
Section 15.    Specific Performance.
Because of the Executive’s knowledge and experience, the Executive agrees that
Fidelity Southern, the Bank and Affiliates shall be entitled to specific
performance, an injunction, temporary injunction or other similar equitable
relief in addition to all other rights and remedies it might have for any
violation of the undertakings set forth in Sections 10, 11, 12 or 13 of this
Agreement. In any such court proceeding or arbitration, the Executive will not
object thereto and claim that monetary damages are an adequate remedy. In
addition, in any such court proceeding, Executive waives any requirement for the
posting of a bond as a prerequisite for injunctive relief.
Section 16.    Indemnification of the Executive.
Fidelity Southern, the Bank or Affiliates shall indemnify the Executive and
shall advance reasonable reimbursable expenses incurred by the Executive in any
proceeding against the Executive, including a proceeding brought in the right of
Fidelity Southern, the Bank or any Affiliate, as a director or officer of
Fidelity Southern, the Bank or any Affiliate thereof, except claims and
proceedings brought directly by Fidelity Southern, the Bank or any Affiliate
against the Executive, to the fullest extent permitted under the Georgia
Business Corporation Code, and the Articles of Incorporation and By-Laws of
Fidelity Southern, the Bank or any applicable Affiliate, as such Code, Articles
or By-Laws may be amended from time to time hereafter. Such indemnities and
advances shall be paid to the Executive on the next normal payroll payment date
after the Executive’s rights to such amounts are no longer in dispute.





18



--------------------------------------------------------------------------------



Section 17.    Applicable Law; Binding Arbitration.
This Agreement will be construed and interpreted in accordance with the laws of
the State of Georgia without reference to its conflict of laws rules. Except as
otherwise specifically provided herein, including as provided in Section 15
hereof, Specific Performance, all disputes arising under this Agreement shall be
submitted to and settled by arbitration. Arbitration shall be by one (1)
arbitrator selected in accordance with the rules of the American Arbitration
Association, Atlanta, Georgia (“AAA”) by the AAA. The hearings before the
arbitrator shall be held in Atlanta, Georgia and shall be conducted in
accordance with the rules existing on the date thereof of the AAA to the extent
not inconsistent with this Agreement. All reasonable costs and expense incurred
in connection with any such arbitration proceedings and those incurred in any
civil action to enforce the same shall be borne by the party against which the
decision is rendered. To the extent that Executive is entitled to reimbursement
of any such costs and expenses, such reimbursements shall be paid to Executive
on the next normal payroll payment date after Executive’s rights to such
reimbursements are no longer in dispute; provided, however, that if Executive is
a Specified Employee such payments shall not be made before the date that is six
months after the date of Executive’s Termination of Employment.
Section 18.    No Employment Contract.
Nothing contained in this Agreement shall be construed to be an employment
contract between the Executive and Fidelity.
Section 19.    Severability.
In the event any provision of this Agreement is held illegal or invalid, the
remaining provisions of this Agreement will not be affected thereby.
Section 20.    Successors.
(a)
The Agreement will be binding upon and inure to the benefit of Fidelity
Southern, the Bank, Affiliates, the Executive and their respective heirs,
representatives and successors.

(b)
Fidelity Southern and the Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Fidelity Southern, the Bank
or Affiliates, as the case may be, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Fidelity Southern and
the Bank would be required to perform it if no such succession had taken place.
As used in this Agreement, “Fidelity Southern” will mean Fidelity Southern as
herein defined and any successor to its business and/or assets which assumes
this Agreement by operation of law or otherwise.


19



--------------------------------------------------------------------------------





Section 21.    Litigation Expenses.
(a)
Fidelity Southern and the Bank agree to pay or reimburse the Executive promptly
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof unless a court of competent jurisdiction determines that
the Executive acted in bad faith in initiating the contest) by Fidelity
Southern, the Bank, any Affiliate, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in the Internal
Revenue Code Section 7872 (f)(2)(A); provided however, that the reasonableness
of the fees and expenses must be determined by an independent arbitrator, using
standard legal principles, mutually agreed upon by Fidelity Southern or the
Bank, as the case may be, and the Executive in accordance with rules set forth
by the American Arbitration Association. Such payments and reimbursements shall
be paid to the Executive or on the Executive’s behalf on or by the next normal
payroll payment date after the Executive’s rights to such amounts are no longer
in dispute; provided, however, that if the Executive is a Specified Employee
such payments shall not be made before the date that is six months after the
date of the Executive’s Termination of Employment.

(b)
If there is any dispute between Fidelity Southern, the Bank or any Affiliate and
the Executive, in the event of any Termination of Employment by Fidelity
Southern, the Bank or Affiliate or by the Executive, then, unless and until
there is a final, nonappealable judgment by a court of competent jurisdiction
declaring that the Executive is not entitled to benefits under this Agreement,
Fidelity will pay or cause to be paid all amounts, and provide all benefits, to
the Executive and/or the Executive’s family or other Beneficiaries, as the case
may be, that Fidelity or any Affiliate would be required to pay or provide
pursuant to this Agreement. Fidelity Southern, the Bank and Affiliates will not
be required to pay any disputed amounts pursuant to this subsection except upon
receipt of an undertaking (which may be unsecured) by or on behalf of the
Executive to repay all such amounts to which the Executive is ultimately adjudge
by such court not to be entitled.

Section 22.    Future Employers.
Fidelity Southern, the Bank or any Affiliate may notify anyone employing the
Executive or evidencing an intention to employ the Executive as to the existence
and provisions of this Agreement and may provide any such person or organization
a copy of this Agreement. The Executive agrees that for a period of 18 months
after the Executive’s Termination of

20



--------------------------------------------------------------------------------



Employment with Fidelity Southern or the Bank for any reason, the Executive will
provide Fidelity Southern and the Bank the identity of any employer the
Executive goes to work for along with the Executive’s job title and anticipated
job duties with such employer.
Section 23.    Miscellaneous.
(a)
Amendments/Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and the writing is signed by the Executive and Fidelity Southern and the Bank. A
waiver of any breach of or compliance with any provision or condition of this
Agreement is not a waiver of similar or dissimilar provisions or conditions.
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement.

(b)
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon receipt when delivered by hand or upon delivery to the address of the party
determined pursuant to this Section 23 when delivered by express mail, overnight
courier or other similar method to such address or by facsimile transmission
(provided a copy is also sent by registered or certified mail or by overnight
courier), or five (5) business days after deposit of the notice in the US mail,
if mailed by certified or registered mail, with postage prepaid addressed to the
respective party as set forth below, which address may be changed by written
notice to the other parties:

If to Fidelity Southern or the Bank:
Fidelity Southern Corporation
3490 Piedmont Road
Suite 1550
Atlanta, Georgia 30305
Attn: Chief Executive Officer
If to the Executive:
James B. Miller, Jr.
c/o Fidelity Southern Corporation
3490 Piedmont Road, Suite 1550
Atlanta, Georgia 30305
With a copy to:
James B. Miller, Jr.
1956 River Forest Road
Atlanta, GA 30327
(c)
Confidentiality. The Executive agrees that the Executive will not discuss the
Executive’s employment and resignation or termination (including the terms of
this Agreement) with any representatives of the media, either directly or


21



--------------------------------------------------------------------------------



indirectly, without the prior written consent and approval of Fidelity Southern
and the Bank.
Section 24.    Entire Agreement.
No agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by a party which is not
expressly set forth in this Agreement. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof.
Section 25.    Compliance with Section 409A.
This Agreement is intended to satisfy the requirements of Code Section 409A and
shall be construed and interpreted in accordance therewith.     
Section 26.    Compliance with Banking Rules.
Notwithstanding any other provision of this Agreement, Fidelity's obligations
under this Agreement shall be subject to compliance with applicable laws and
regulations, including without limitation, regulations addressing Golden
Parachute and Indemnification Payments (12 CFR § 359) (the "Banking Rules"). In
consideration for the benefits Executive will receive pursuant to the terms of
this Agreement, Executive hereby voluntarily waives any claim against the United
States or Fidelity for any changes to the payments or benefits that are required
to comply with the Banking Rules. Executive acknowledges that the Banking Rules
may require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including so-called "golden
parachute" agreements) that are provided for under this Agreement. This waiver
includes all claims Executive may have under the laws of the United States or
any state related to the requirements imposed by the Banking Rules, including
without limitation a claim for any compensation or other payments Executive
would otherwise receive, any challenge to the process by which the Banking Rules
were adopted and any tort or constitutional claim about the effect of the
Banking Rules on Executive's employment relationship.

22



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


FIDELITY SOUTHERN CORPORATION
BY: /s/ DAVID R. BOCKEL _ _    
Major General (Ret) David R. Bockel
Chairman, Compensation Committee
                        
FIDELITY BANK
BY: /s/ DAVID R. BOCKEL     
Major General (Ret) David R. Bockel
Chairman, Compensation Committee
                        
EXECUTIVE


/s/ JAMES B. MILLER, JR.            
James B. Miller, Jr.





23

